OPINION ON REHEARING. Hart, J. The chief contention of counsel for appellant was that the evidence did not warrant the verdict of the jury. In his brief on rehearing he challenges the statement of facts made by the court. In the statement of facts is the following: “When I reached over to pull out the pin the section foreman shoved his battery on; this caused the car to jump or jerk violently and I was thrown down between the push car and the motor car. ’ ’ It is contended by counsel that there is nothing in the transcript to warrant this statement. It is not practical in an opinion to set out in full the facts as they appear in the transcript. Such a course would unduly extend the length of every opinion. Appellee was a witness in his own behalf and being recalled testified as follows: “Q. You ¡heard the testimony of Mr. Sherman that you stépped off of the car while you were facing the push car; is that a fact? A. No, sir; it aint. I was sitting on the motor car, upon the seat on the west side of it, on the motor car, right on the comer of the seat, and readied oyer and pulled this pin out, and when I pulled the pin out he started the batteries on. Q. G-o ahead and tell whether you stepped off the car when you were facing the push car, or not? A. I was sitting on this seat and reached to pull the pin out, and when I pulled the pin out and he shoved his batteries on I fell right on that side of the track and throwed that hand on the ties to keep from falling against the rail and the car of ties come right on over me. Q. Who put on the batteries? A. The section foreman. Q. What was his name? A. Whitworth,” In addition to this, When appellee was carried to the hospital after he was injured Doctor Boyd, his attending physician asked him certain questions in behalf of the railroad company. Among them he asked the following: “State in your own way and for your own benefit just how this happened,” and appellee answered, “I was on the motor car with a push car attached to the motor car with a chain and W. M. Whitworth told me to uncouple the push car from the motor car, which I did. When Whitworth speeded up the motor car and jerked me off the car.” Doctor Boyd wrote this down and it was introduced in evidence as part of the testimony. When this is considered together with the evidence given by appellee on the witness stand, we think the court was fully warranted^ in abbreviating the testimony into the statement challenged in our statement of facts. In any event, under the state of the record as set out in this motion for a rehearing, the jury was fully warranted in finding that when the foreman shoved his battery on and the plaintiff was thrown from his seat, the car jerked violently; or else he would not have been thrown from his seat. The plaintiff testified that the foreman shut off the battery before he pulled out the pin; that he was sitting on the side on the rear end of the car and reached over to pull out the pin; that the section foreman then shoved his battery on and he was thrown from the car. We think the jury might infer from the fact that he was thrown from the car that it jerked violently when the foreman threw the battery on. However, his statement made to the physician was a part of. the testimony and in it states that the foreman speeded up the motor car and jerked him off of the car. The motion for a rehearing will be denied.